            Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 1 of 7




                                                    U.S. Department of Justice

                                                    Andrew E. Lelling
                                                    United States Attorney
                                                    District of Massachusetts


Main Reception: (617) 748-3100                      John Joseph Moakley United States Courthouse
                                                    1 Courthouse Way
                                                    Suite 9200
                                                    Boston, Massachusetts 02210

                                                    January 11, 2021

Mr. Thomas Frongillo, Esq.
224 Hinckley Road
Milton, MA 02186

Ms. Susan Winkler, Esq.
Winkler Law LLC
120 Holmes Street
Unit 313
Quincy, MA 02171


       Re:     United States v. Jorge Salcedo
               Criminal No. 19-10081-IT

Dear Mr. Frongillo and Ms. Winkler:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Jorge Salcedo (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

       Defendant will plead guilty to Count Five of the Superseding Indictment: conspiracy to
commit federal programs bribery, in violation of Title 18, United States Code, Section 371.
Defendant admits that he committed the crime specified in that count and is in fact guilty of that
offense. The U.S. Attorney agrees to dismiss Counts One, Two, Seventeen, and Twenty following
the imposition of sentence at the sentencing hearing.
            Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 2 of 7




       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 10 years; supervised
release for three years; a fine of $250,000 or twice the gross gain or loss, whichever is greater; a
mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
Indictment.

       Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

       3.      Sentencing Guidelines

       The U.S. Attorney agrees, based on the following calculation, that Defendant’s total
“offense level” under the Guidelines is 21:

               a) Defendant’s base offense level is 12 (USSG § 2C1.1(a)(2));

               b) Defendant’s offense level is increased by 2, because the offense involved more
                  than one bribe (USSG § 2C1.1(b)(1));

               c) Defendant’s offense level is increased by 10, because the value of the bribes
                  was more than $150,000 but not more than $250,000 (USSG §§ 2C1.1(b)(2) &
                  2B1.1(b)(1)(F)); and,

               d) Defendant’s offense level is decreased by 3, because Defendant has accepted
                  responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.
                                                2
            Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 3 of 7




       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration for not more than 24 months;

               b) a fine or other financial penalty within the Sentencing Guidelines range, unless
                  the Court finds that Defendant is not able, and is not likely to become able, to
                  pay a fine;

               c) 12 months of supervised release;

               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution in an amount to be determined by the Court at sentencing; and

               f) forfeiture in the amount of a $200,000 money judgment as set forth in Paragraph
                  7.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge any prison sentence of 30 months or less or any court
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision is binding even if the Court’s Guidelines analysis is different than the
                  one in this Agreement.

       The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 24 months or more.

       Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
                                                  3
            Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 4 of 7




a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.      Waiver of Hyde Amendment Claim

        Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attorney’s agreement in Paragraph
1 to dismiss Counts 1, 2, 17, and 20.

       7.      Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited are the following:

               a. $200,000 in United States currency, to be entered in the form of an Order of
                  Forfeiture (Money Judgment).
      Defendant admits that $200,000 is subject to forfeiture on the grounds that it is equal to the
amount of proceeds the defendant derived from the offense.

       Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly) as a result of the crimes to
which the Defendant is pleading guilty, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty.

                                                  4
           Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 5 of 7




         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

        Without limiting the generality of the foregoing, Defendant hereby specifically waives and
releases Defendant’s claims to $5,179.52 in funds from the account ending in 8419 in the name of
Jorge Salcedo and another at City National Bank, seized by the Federal Bureau of Investigation.

        Defendant further specifically waives and releases any claims he may have to $194,820.48,
which he caused to be wired to the United States Marshals Service on or about May 8, 2019 as a
voluntary payment to be applied towards the forfeiture money judgment amount contained in the
indictment, in the event of his conviction. This $194,820.48, together with the $5,179.52 in funds
seized from the account ending in 8419, shall be credited towards any forfeiture money judgment
order entered against the Defendant.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         8.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charge
specified in Paragraph 1 of this Agreement.

         9.    Breach of Plea Agreement

       Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
                                                5
Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 6 of 7
Case 1:19-cr-10081-IT Document 615 Filed 01/12/21 Page 7 of 7
